United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 17, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-41263
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CARLOS ALEJANDRO GUERRERO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-86-1
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Carlos Alejandro Guerrero appeals the 90-month sentence he

received following his guilty-plea conviction for conspiracy to

possess with the intent to distribute and possession with the

intent to distribute more than five kilograms of cocaine, in

violation of 21 U.S.C. §§ 841(a) and 846.     Specifically, Guerrero

challenges the district court’s order that the sentence be

imposed consecutively to an anticipated sentence on a pending

drug charge in Hays County, Texas.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41263
                                 -2-

     Because the argument is raised for the first time on appeal,

it is reviewed for plain error only.   Guerrero must show that

there was a clear or obvious error which affected his substantial

rights.   See United States v. Calverley, 37 F.3d 160, 162-64 (5th

Cir. 1994) (en banc).

     The district court had the authority to impose Guerrero’s

sentence consecutively to a future state-court sentence.     See

18 U.S.C. § 3584(a); United States v. Brown, 920 F.2d 1212, 1217

(5th Cir. 1991); see also United States v. Hernandez, 234 F.3d

252, 256 (5th Cir. 2000).   Guerrero’s complaint that he was not

given notice of the district court’s intention to impose his

sentence consecutively to a future state sentence is unavailing

as no such notice was required.   See Hernandez, 234 F.3d at 256.

His assertion that the district court’s imposition of a

consecutive sentence violates the principles of comity is

similarly unavailing.   See Leal v. Tombone, 341 F.3d 427,

429 & n.13 (5th Cir. 2003).   Although Guerrero argues that the

imposition of a consecutive sentence is error because the instant

case is factually unrelated to the state-court charge, he

provides no authority for his contention that the two charges

must be related before a consecutive sentence may be imposed.

The statute does not require relatedness.   § 3584(a).

     The district court’s judgment is AFFIRMED.